DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Appeal
In view of the appeal brief filed on November 29, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JERRY-DARYL FLETCHER/               Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                         
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bus bar used to connect the plurality of cooling material flow tubes electrically in parallel must be shown or the feature(s) canceled from the claim(s). At present, the bus bars appear to be connected in a manner that would cause a short circuit. This is true for the electrically conductive elements which may be bus bars 60A and 60B in figure 1B, as well as bus bars 202 in figure 3.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,391,296, hereinafter ‘296. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1 and 11, ‘296 recites a method for deicing a fins-on-tubes evaporator system with a predetermined electrical resistance, the method comprising:
inducing an electric current (using the transformer, see column 7 lines 51-52) in the fins-on-tubes evaporator system, wherein the system comprises:
a plurality of cooling material flow tubes (a plurality of separate cooling material flow circuits, see column 7 lines 28-29) electrically connected in parallel to one another (connected in parallel to one anther, see column 7 line 29); wherein each of the cooling material flow tubes comprises at least a first electrically conductive section electrically connected in series to a second electrically conductive section (the at least one longitudinal gap (between the fins) is positioned and configured to form at least two sequential electrically conductive system sections interconnected by the plural tubes such that the plural tubes form an electrical series connection between the at least two electrically conductive system sections, see column 7 lines 34-39), and wherein inducing the electric current causes the electric current 
a plurality of fins attached to the cooling material flow tubes (a plurality of fins disposed perpendicular to, and along, said plural tubes, see column 7 lines 29-30).

Regarding claim 2, the plurality of fins are perpendicularly attached to the cooling material flow tubes (a plurality of fins disposed perpendicular to, and along, said plural tubes, see column 7 lines 29-30).

Regarding claim 3, the plurality of fins links the plurality of cooling material flow tubes (see column 7 lines 31-39).

Regarding claim 4, the plurality of fins are electrically conductive elements (see column 7 lines 35-37).

Regarding claim 5, claim 4 of ‘296 recites the cooling material flow tubes are linked through two or more bus bars that electrically connect the cooling material flow tubes in parallel to one another (a plurality of electrically conductive bus bars, see column 8 line 8; see also column 7 lines 46-51, in claim 1, upon which claim 4 depends).

Regarding claim 6, the cooling material flow tubes are linked through an electrically conductive manifold electrically connecting the cooling material flow tubes to one another (see claims 1 and 4, column 7 lines 46-51 and column 8 lines 9-11).



Regarding claim 9, the electric current is an alternating current (see claim 2, “the transformer is configured to induce an alternating electric current”, see column 7 lines 54-55).

Regarding claim 10, it is noted that it is not recited that the electric current is induced using a 115VAC/60Hz power supply or a 230VAC/50Hz power supply. However, as each of these is a standard outlet voltage within the US, it would have been obvious to one of ordinary skill in the art at the time the application was filed to recite them.

Regarding claim 14, it is noted that ‘296 does not recite that the induced electrical current removes frost accumulated on the system. However, it is disclosed that this is the purpose of inducing the electrical current (see at least column 7 lines 5-9). Therefore, the recitation of the heating of the heat exchanger as defrosting would have been obvious to one of ordinary skill in the art at the time the application was filed.

Regarding claim 15, ‘296 recites flowing refrigerant fluid through the two or more separate cooling material flow tubes (“configured for flow of cooling material therethrough”, see column 7 lines 26-27).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that a terminal disclaimer would overcome the above rejection for double patenting.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/A.K.C/Examiner, Art Unit 3763